Citation Nr: 0325783	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  98-00 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right wrist injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.

3.  Entitlement to an increased evaluation for residuals of a 
stress fracture of the left hip, initially assigned a 
10 percent evaluation.

4.  Entitlement to an increased evaluation for residuals of 
elective salpingectomy, initially assigned a zero percent 
evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1985 to April 1988.

This appeal came to the Board of Veterans' Appeals (Board) 
from June 1997 and later RO decisions that denied service 
connection for residuals of a right ankle injury, denied 
service connection for residuals of a right wrist injury, 
granted service connection for residuals of a stress fracture 
of the left hip and assigned a 10 percent rating, effective 
from January 1997, granted service connection for residuals 
of elective salpingectomy and assigned a zero percent rating, 
effective from January 1997, and denied an effective date 
earlier than January 1997 for the award of VA compensation.  
In March 2001, the Board remanded the case to the RO for 
additional action.

In a December 2001 decision, the Board denied an effective 
date earlier than January 1997 for the award of VA 
compensation.  At that time, the Board remanded the other 
issues to the RO for additional development.




FINDINGS OF FACT

1.  Residuals of a right wrist injury in service were acute 
and transitory, resolved without residual disability, and are 
unrelated to her current intermittent right wrist pain.

2.  A right ankle condition had its onset in service.

3.  The left hip condition is manifested primarily by 
radiological findings of osteophytes and limitation of motion 
with complaints of pain that have produced no more than 
slight functional impairment since January 1997; limitation 
of flexion to 30 degrees or less or limitation of abduction 
with loss of motion beyond 10 degrees is not found at any 
time from January 1997.

4.  The residuals of elective salpingectomy have been 
asymptomatic since January 1997.

CONCLUSIONS OF LAW

1.  A chronic right wrist disability was not incurred in 
active service.  38 U.S.C.A. 1131 (West 2002); 38 C.F.R. 
3.303 (2002).

2.  Right ankle sprain/strain was incurred in active service.  
38 U.S.C.A. 1131, 5107 (West 2002); 38 C.F.R. 3.303 (2002).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a stress fracture of the left hip at any time 
from January 1997 are not met.  38 U.S.C.A. 1155 (West 2002); 
38 C.F.R. 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, Codes 5003, 
5252, 5253 (2002).

4.  The criteria for a rating in excess of zero percent for 
residuals of elective salpingectomy at any time from January 
1997 are not met.  38 U.S.C.A. 1155 (West 2002); 38 C.F.R. 
4.7, 4.116, Codes 7614, 7615 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2002).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims for service connection for residuals of a right wrist 
injury, service connection for a right ankle injury, a higher 
rating for residuals of a stress fracture of the left hip, 
and a higher rating for residuals of elective salpingectomy, 
and that the requirements of the VCAA have in effect been 
satisfied.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
She and her representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claims, that essentially notify 
them of the evidence needed by the veteran to prevail on the 
claims.  There is no identified evidence that has not been 
accounted for and the veteran's representative has been given 
the opportunity to submit written argument.  In an April 2001 
letter, the RO notified the veteran of the evidence needed to 
substantiate the claims.  This letter gave notice of what 
evidence the veteran needed to submit and what evidence VA 
would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove her claims and that there is no prejudice 
to her by appellate consideration of the claims at this time 
without providing additional assistance to the veteran in the 
development of her claims as required by the VCAA or to give 
the representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid her in substantiating the 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Residuals of a Right Wrist Injury

A.  Factual Background

The veteran had active service from July 1985 to April 1988.

Service medical records show that the veteran was seen on 
July 17, 1986, for right wrist pain.  She reported injury to 
the right wrist in a fall in the past 72 hours.  The 
impression was trauma, rule out fracture.  She was 
recommended for X-ray.  A report of her treatment on July 21, 
1986, notes that X-rays were reportedly negative.  The 
assessment was status post wrist pain.  At her examination in 
March 1988 for separation from service, a right wrist 
disability was not found.

VA and private medical records, including records received 
from the Social Security Administration (SSA), show that the 
veteran was treated and evaluated for various conditions from 
the 1980's to 2003.  The more salient medical reports related 
to the claims considered in this appeal are discussed in the 
appropriate sections of this decision.

A VA report shows that X-rays were taken of the veteran's 
right wrist in November 1996.  No significant abnormalities 
were found.

A private medical report shows that the veteran underwent 
examination in March 1997.  The assessments included a 
cervical spine disability with multiple operations and 
parasthesias of the right forearm and 2nd and 3rd fingers.  A 
right wrist disability was not found.

The veteran underwent a VA examination in July 1997.  She 
complained of right wrist pain.  X-rays of the right wrist 
were within normal limits.  The diagnostic impression was 
history of right wrist pain of uncertain etiology.

The veteran testified at a hearing in April 1998.  Her 
testimony was to the effect that she had right wrist problems 
in service and that service connection should now be granted 
for a right wrist disability.

The veteran underwent a VA examination in February 1999.  The 
diagnostic impression was right wrist pain of uncertain 
etiology and uncertain injury.

The veteran testified before the undersigned sitting at the 
RO in June 2001.  Her testimony was to the effect that she 
had a right wrist disability that had its onset in service.

A private medical report reveals that the veteran underwent 
neurological evaluation in August 2001.  An EMG 
(electromyography) study of the upper extremities was within 
normal limits.  The examiner found no evidence of carpal 
tunnel syndrome.

A VA report shows that X-rays of the veteran's right wrist 
were taken in August 2001.  The X-rays showed no 
abnormalities.

The veteran underwent a VA examination in September 2002 
pursuant to the December 2001 Board remand to determine the 
nature and extent of any right wrist disability and to obtain 
an opinion as to the etiology of any such condition found.  
Radiological evaluation of the right wrist revealed no 
abnormalities.  The examiner found that the veteran had 
essentially normal X-rays and range of motion of the right 
wrist.  The examiner reviewed the evidence in the veteran's 
claims file and concluded that the diagnostic impression was 
intermittent right wrist pain.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

The service medical records show that the veteran was seen 
for right wrist problems in July 1986 subsequent to a fall 
within the previous 72 hours, but these records do not reveal 
clinical findings of a chronic right wrist disability.  38 
C.F.R. 3.303(b).  The post-service medical records reveal 
that the veteran complains of right wrist pain and that she 
has undergone various examinations that do not show the 
presence of a right wrist condition, intermittent pain, until 
many years after service.  In September 2002, the veteran 
underwent a VA examination to determine the nature and extent 
of any right wrist disability and to obtain an opinion as to 
the etiology of any disability found.  The examiner concluded 
that the veteran had a history of intermittent right wrist 
pain and that she essentially had no functional impairment of 
the right wrist.  

In view of the above, the Board finds that the evidence does 
not show the presence of a chronic right wrist disability in 
service.  The Board finds that the evidence shows the 
continuous presence of a right wrist condition from the time 
of the veteran's separation from service and that the 
evidence does not show the presence of any right wrist 
condition other than intermittent pain that produces 
essentially no functional impairment.  Hence, the Board finds 
that the veteran's residuals of a right wrist injury in 
service were acute and transitory, resolved without residual 
disability, and are unrelated to her current right wrist 
intermittent pain.  The preponderance of the evidence is 
against the claim for service connection for residuals of a 
right wrist injury, and the claim is denied.

II.  Service Connection for Residuals of a Right Ankle Injury

A.  Factual Background

Service medical records show that the veteran was seen in 
September 1985 for bilateral leg pain.  X-rays of the right 
foot in September and October 1985 revealed no abnormalities.  
A right ankle condition was not found at the time of her 
examination in March 1988 for separation from service.

The report of the veteran's VA examination in July 1997 notes 
her complaints of intermittent right ankle pain since basic 
training.  X-ray evaluation of the right ankle demonstrated 
slight widening of the internal portion of the weight-bearing 
mortise.  The diagnostic impression was history of right 
ankle sprain.

The veteran testified at a hearing in April 1998.  Her 
testimony was to the effect that she had a right ankle 
condition that began in service.  

At the February 1999 VA examination, the veteran gave a 
history of right ankle pain since service.  The diagnostic 
impression was history of right ankle sprain.

The veteran testified at a hearing in June 2001.  Her 
testimony was to the effect that she had a right ankle 
condition since service and that service-connection was 
warranted for this condition.

The veteran underwent a VA examination in September 2002 
pursuant to the December 2001 Board remand in order to 
determine the nature and extent of any right ankle condition 
and to obtain an opinion as to the etiology of any such 
condition found.  The veteran reported that she may have 
twisted her right ankle running in service and that he has 
had problems with the ankle since then.  Evaluation of muscle 
strength by manual testing of the right foot and ankle 
revealed eversion give way weakness.  The diagnostic 
impression was intermittent right ankle pain with some 
eversion and decreased range of motion, possible 
sprain/strain.  The examiner noted that the veteran may have 
chronic sprain/strain of the right ankle, but could not opine 
when such a condition began.

B.  Legal Analysis

The service medical records reveal that the veteran was seen 
for right foot problems, but do not show the presence of a 
right ankle disability.  The post-service medical records 
reveal that the veteran has complaints of right ankle 
problems, including intermittent pain, with a history of 
onset in service.  The service medical records do not 
substantiate the onset of any right ankle condition in 
service and the Board remanded the case to the RO in December 
2001 in order to provide her with a VA examination to 
determine the nature and extent of any right ankle condition 
and to obtain an opinion as to the etiology of any right 
ankle condition found.  The evidence shows that the veteran 
underwent the requested VA examination in September 2002.  
The examiner concluded that the veteran may have a chronic 
right ankle sprain/strain, but he could not opine as to 
whether it was at least as likely as not related to an 
incident of service.

The overall evidence leaves the Board uncertain as to whether 
or not the veteran has chronic right ankle strain/sprain and, 
if she does whether it had its onset in service.  After 
consideration of all the evidence, including the veteran's 
testimony, the Board finds that the evidence is essentially 
in equipoise as to whether or not the veteran has a chronic 
right ankle strain/sprain and whether it had its onset in 
service.  Under the circumstances, the veteran prevails on 
her claim for service connection for this condition with 
application of the benefit-of-the-doubt doctrine.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Hence, the evidence supports granting service 
connection for right ankle sprain/strain.

III.  Increased Evaluation for Residuals of a Stress Fracture 
of the Left Hip

A.  Factual Background

The veteran underwent a VA examination in July 1997.  She 
gave a history of a stress fracture of the left hip in 
service.  Range of motion of the left hip was extension to 20 
degrees, flexion to 115 degrees, internal rotation to 15 
degrees, external rotation to 75 degrees, abduction to 35 
degrees, and adduction to 25 degrees.  X-ray evaluation of 
the left hip and pelvis revealed no abnormalities.  The 
diagnosis was history of stress fracture of the left hip, now 
healed.

The veteran testified at a hearing in April 1998.  She 
testified to the effect that she had difficulty walking due 
to pain in her left hip.

The veteran underwent a VA examination in February 1999.  She 
complained of occasional left hip pain.  Range of motion of 
the left hip was extension to 25 degrees, flexion to 110 
degrees, internal rotation to 35 degrees, external rotation 
to 60 degrees, abduction to 45 degrees, and adduction to 25 
degrees.  There was tenderness of the left lateral greater 
trochanter.  X-ray evaluation of the left hip and pelvis 
reportedly demonstrated a small osteophyte involving the 
superior lateral aspect of the grater trochanter.  The left 
hip joint appeared to be well maintained and the examiner saw 
no evidence of specific cortical thickening.  The diagnostic 
impression was history of left hip stress fracture, healed.

The veteran testified before the undersigned sitting at the 
RO in June 2001.  Her testimony was to the effect that she 
had left hip pain and that her left hip condition was more 
severe than rated.

The veteran underwent a VA examination in September 2002 
pursuant to the December 2001 Board remand to determine the 
severity of her left hip condition.  She complained of 
occasional pain in the left hip.  Range of motion of the left 
hip was extension to zero degrees, flexion to 120 degrees, 
internal rotation to 30 degrees, external rotation to 45 
degrees, abduction to 30 degrees, and adduction to 20 
degrees.  Radiological evaluation of the pelvis and left hip 
revealed joint spaces that were well maintained.  There were 
small osteophytes in the greater trochanteric area.  There 
was a 10 by 4 millimeters bone increased density area in the 
inner trochanteric area on the left side.  The examiner noted 
that the veteran had some limitation of motion of the left 
hip as noted above, but that her gait was essentially normal.  

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  An evaluation of the level of joint disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Code 5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

The evidence reveals that the veteran has osteophytes of the 
left hip that are not disassociated from her service-
connected left hip disability.  Hence, the Board considers 
this finding a manifestation of the service-connected left 
hip disability.  The osteophytes of the left hip are also 
rated based on limitation of motion of the hip analogous to 
degenerative arthritis.  38 C.F.R. §§ 4.20, 4.71a, Code 5003.

Testimony from the veteran indicates that she has left hip 
pain that makes it difficult for her to walk, but this 
evidence is not supported by the objective medical evidence.  
The reports of her VA examinations in July 1997, February 
1999, and September 2002 reveal that she has mild limitation 
of motion of her left hip that produces essentially no 
functional impairment.  The reports of those examinations do 
not show limitation of flexion of the left hip to support the 
assignment of a rating of 20 percent for the left hip 
condition under diagnostic code 5252 at any time since 
January 1997.  Nor do these reports show the presence of 
limitation of abduction of the left hip to support the 
assignment of a 20 percent rating for the left hip condition 
at any time since then.  Hence, the Board finds that the 
evidence does not support the assignment of an increased 
evaluation or a "staged rating" for the left hip condition 
at any time from January 1997.  Fenderson, 12 Vet. App. 119.

A review of all the evidence reveals that the veteran's left 
hip condition is manifested primarily by radiological 
findings of osteophytes and limitation of motion with 
complaints of pain that have produced no more than slight 
functional impairment since January 1997.  The evidence does 
not reveal limitation of flexion to 30 degrees or less or 
limitation of abduction with loss of motion beyond 10 degrees 
to support the assignment of a 20 percent evaluation for the 
left hip condition at any time from January 1997.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court), held that in 
evaluating a service-connected disability, the Board must 
consider functional loss due to pain under 38 C.F.R. § 4.40 
and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  Here, the only reported limitation of motion of the 
left hip is mild.  In September 2002, the veteran underwent a 
VA examination to determine any functional impairment of the 
left knee and the examiner reported no functional impairment 
and noted that she had an essentially normal gait.  Hence, it 
appears that the 10 percent evaluation for the veteran's left 
hip condition best represents her disability picture.

The preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the left hip condition at 
any time from January 1997, and the claim is denied.



IV.  Increased Evaluation for Residuals of Elective 
Salpingectomy

A.  Factual Background

The veteran underwent a VA GYN (gynecology) examination in 
July 1997.  She gave a history of bilateral tubal ligation in 
service with postoperative hemorrhage requiring blood 
transfusion.  She was worried about any connection between 
her complaints of pelvic pain, abnormal barium enema, 
dysmenorrhea, and heavy menses to the bilateral tubal 
ligation.  Residuals of the bilateral tubal ligation were not 
found.  The diagnoses were bilateral tubal ligation with 
postoperative hemorrhage requiring blood transfusion; ovarian 
hemorrhagic cysts that were being treated with medication, 
and dysmenorrhea and menorrhagia being treated with 
medication.

The veteran testified at a hearing in April 1998.  Her 
testimony was to the effect that she had residuals of tubal 
ligation in service that warranted a compensable evaluation.

The veteran underwent a VA GYN examination in February 1999.  
A history of bilateral tubal ligation in service with 
postoperative hemorrhage requiring blood transfusion was 
noted.  Residuals of the tubal ligation were not found.  The 
diagnoses were bilateral tubal ligation with postoperative 
hemorrhage requiring blood transfusion, and endometriosis.  
The examiner noted that there was no relation between the 
bilateral tubal ligation and the endometriosis.

A VA report shows that the veteran underwent an IVP 
(intravenous pyelogram) study in April 2001 because of pelvic 
pain, hematuria, history of previous renal failure, 
preinjection BUN and creatine of 10 and 0.7, respectively.  
No definite abnormality was found.  

The veteran testified before the undersigned in June 2001.  
Her testimony was to the effect that she had abdominal pain 
related to her elective salpingectomy in service.

The veteran underwent a VA GYN examination in September 2002 
pursuant to the December 2001 Board remand to determine the 
severity of the residuals of elective salpingectomy.  No 
abnormalities related to the salpingectomy in service were 
found.  The diagnoses were status post bilateral tubal 
ligation in 1987, status post laparoscopically assisted 
vaginal hysterectomy, and bilateral salpingoophorectomy.  The 
examiner opined that it was not likely that the veteran's 
current GYN symptoms were related to the salpingectomy or 
bilateral tubal ligation that she had in service.  In an 
addendum dated in February 2003 to the report of the 2002 VA 
GYN examination, the examiner opined that the veteran's 
endometriosis and hysterectomy were not secondary to her 
service-connected salping-oopherectomy.

B.  Legal Analysis

A disease or injury of the fallopian tube, including PID 
(pelvic inflammatory disease), with symptoms that do not 
require continuous treatment will be assigned a zero percent 
rating.  Symptoms that require continuous treatment will be 
assigned a 10 percent evaluation.  Symptoms that are not 
controlled by continuous treatment will be assigned a 
30 percent evaluation.  38 C.F.R. § 4.116, Codes 7614 and 
7615.

The reports of the veteran's VA examinations since 1997 
reveal that the residuals of her elective salpingectomy have 
been asymptomatic since then.  While statements and testimony 
from the veteran indicate that she believes her various GYN 
problems are related to the elective salpingectomy that she 
underwent in service, the objective medical evidence 
indicates otherwise.  See the reports of her VA GYN 
examinations in February 1999 and September 2002 with related 
addendum dated in February 2003.  Her statements linking 
various GYN problems to the elective salpingectomy are not 
considered competent evidence because the record does not 
show that she has the experience, education or training to 
make medical diagnoses, opinions or statements.  38 C.F.R. 
§ 3.159(a)(1); Espiritu, 2 Vet. App. 492.

A review of all the evidence, including her testimony, 
reveals that the veteran's residuals of elective 
salpingectomy have been asymptomatic since January 1997.  
Hence, the evidence does not support granting a compensable 
evaluation or "staged rating" at any time since then for 
this condition.  Fenderson, 12 Vet. App. 119.  The 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for residuals of elective 
salpingectomy at any time from January 1997, and the claim is 
denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims denied in this decision because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. 49; Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

Service connection for residuals of a right wrist injury is 
denied.

Service connection for right ankle sprain/strain is granted.

An increased evaluation for residuals of a stress fracture of 
the left hip at any time from January 1997 is denied.

An increased (compensable) evaluation for residuals of 
elective salpingectomy at any time from January 1997 is 
denied.



____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

